Citation Nr: 0825973	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-38 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an apportionment of the veteran's service-
connected disability compensation payments.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972.  The appellant was the spouse of the veteran; 
they were divorced in August 2005.  The appellant and the 
veteran had one child under the age of maturity at the time 
the appellant filed her claim for apportionment in March 
2004.  The appellant is unrepresented in this matter.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 special apportionment decision of 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied an 
apportionment of the veteran's compensation benefits.  

In August 2005, the appellant testified before a Hearing 
Officer at the RO.  Although the appellant requested a 
hearing before a member of the Board on her VA Form 9, she 
indicated in a September 2005 statement that she no longer 
wished to have such a hearing.  In December 2006, the case 
was remanded for additional development. 


FINDINGS OF FACT

1.  The veteran and the appellant separated in May 2004 and 
were divorced in August 2005.

2.  During the separation period, the veteran paid monthly 
support to the appellant, assisted with living expenses, and 
paid her car payments and car insurance.  The veteran also 
purchased a vehicle for his daughter.  Such payment is a 
reasonable discharge of his duties to provide for his spouse 
and minor child.

3.  The appellant has established financial hardship for the 
purpose of determination of a special apportionment.

4.  The veteran has demonstrated that a special apportionment 
would cause undue financial hardship.


CONCLUSION OF LAW

The requirements for an apportioned share of the veteran's 
service-connected disability benefits to have not been met.  
38 U.S.C.A. § 5307 (West 2002); 
38 C.F.R. §§ 3.450, 3.451 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA does not apply to decisions regarding how existing 
benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 
(2007).  An apportionment decision involves deciding how 
existing benefits are to be paid.  Under the reasoning in 
Sims, the VCAA is not applicable to this claim.  Nonetheless, 
this appeal involves a contested claim for an apportionment 
of the veteran's VA compensation benefits.  Applicable laws 
and regulations require that certain procedures regarding 
simultaneously contested claims be followed.  See 38 U.S.C.A. 
§ 7105A; 38 C.F.R. §§ 19.100, 19.101, 19.102.

For instance, if the apportionment claim is simultaneously 
contested, all interested parties are to be specifically 
notified of any action taken by the agency of original 
jurisdiction, of the right and time limit for initiating an 
appeal, and of the right to present testimony at a hearing 
and to be represented.  38 U.S.C.A. § 7105A (a); 38 C.F.R. § 
19.100.  Here, both parties have been provided notices and 
determinations related to the contested claim and advised of 
the applicable laws and regulations.  Both parties were 
furnished with a copy of the statement of the case (SOC) upon 
the filing of the notice of disagreement (NOD).  38 U.S.C.A. 
§ 7105A (b); 38 C.F.R. § 19.101.  The veteran was notified of 
the content of the appellant's February 2005 substantive 
appeal and her August 2005 hearing testimony, in 
correspondence sent in May 2007.  See 38 U.S.C.A. § 7105A 
(b); 38 C.F.R. § 19.102.  While it does not appear that the 
veteran was notified that the appellant was scheduled for 
(and testified at) the hearing before the RO in August 2005, 
he was offered the opportunity to present testimony at 
another hearing in notice sent in May 2007.  He has not 
indicated that he desires a hearing.  Thus, the Board finds 
that any duty to notify and assist the appellant and veteran 
in this matter has been satisfied.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 


Factual Background & Analysis

The appellant contends that she is entitled to an apportioned 
share of the veteran's compensation benefits.  She maintains 
that the veteran, from whom she is now divorced, failed to 
provide her and their dependant daughter with financial 
support.  

The law provides that all or any part of a veteran's pension 
or compensation benefits may be apportioned.  38 U.S.C.A. § 
5307; 38 C.F.R. § 3.450.  VA regulations provide for two 
types of apportionments.  The first type is a "general" 
apportionment, which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.450.  More specifically, all or any 
part of the compensation payable on account of any veteran 
may be apportioned if the veteran is not residing with his 
spouse or children, and the veteran is not reasonably 
discharging his responsibility for the spouse's or children's 
support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 
3.450(a)(1)(ii).  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

The second type is a "special apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be apportioned between the veteran and his 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents on whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  
Apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits would not provide a reasonable 
amount for any apportioned.  See 38 C.F.R. § 3.451 (2007).

In this case, VA records show service connection has been 
established for post traumatic stress disorder (100 percent), 
tinea versicolor (10 percent), hemorrhoids (0 percent), 
fragment wounds, right side of face (0 percent), and malaria 
(0 percent).  The veteran's combined service-connected 
disability evaluation effective from October 30, 2003 is 100 
percent.  

In March 2004, the appellant submitted a written request for 
an apportionment of the veteran's benefits.  She indicated 
that she and the veteran had separated.  The appellant did 
not submit a statement of her expenses and income at this 
time.

In a June 2004 statement, the veteran reported that he had 
monthly expenses which included: collision and liability 
insurance, $181.00; mortgage payments, $798.00; taxes, 
$160.00; mini storage $75.00; auto loan, $416.00; Lowes, 
$35.00; cable $49.00; electric $ 190.00; phone $ 110.00; gas 
(utility) $60.00; food $100.00; laundry $40.00; gas $200.00; 
mobile park fees $ 225.00; life insurance $ 110.00; IRS tax 
lien $220.00; personal loans/past business debts totaling 
$975.00.  In sum, his total monthly payments were $2969.00 
(excluding the past business debts/personal loans).  The 
veteran's total monthly source of income consisted of his VA 
compensation award totaling $2,458.00.  The figures reflect a 
net income of $-511.00 after expenses. 

The appellant's claim was thereafter denied in a July 2004 RO 
decision, since she did not supply a statement of her income 
and expenses.  In a statement dated in June 2004, the 
appellant supplied her list of monthly income and expenses.  
She indicated that she had $0.00 in gross monthly income 
before deductions.  She also indicated that her monthly 
expenses totaled $1500.00, and included the following: 
rent/house payments $225.00; food $200.00; utilities 225.00; 
telephone $172.00; clothing $200.00; medical $ 285.00; and 
school expenses $31, 000.00 (annually).  The appellant also 
noted the amount contributed to her dependent child was 
$695.00.  In a July 2004 statement, the appellant stated that 
she had just become employed in June 2004 and that she and 
the veteran's minor child resided with her.

On her Form 9 Substantive Appeal dated in February 2005, the 
appellant further indicated that when the veteran left their 
marital residence, she was unemployed and had no income.  She 
explained that she had several unpaid bills and could not 
afford health insurance.  She did indicate, however, that her 
daughter (who was in school) was receiving financial support 
through VA.  The appellant requested $800.00 in monthly 
spousal support.  

The appellant submitted an updated record of her income and 
expenses in February 2005.  She indicated that her gross 
monthly income was $150.00 per week, but that it varied.  She 
noted that her total average monthly income was anywhere 
between $150.00 and $450.00.  The appellant also provided an 
itemized list of her monthly living expenses, which she 
stated resulted in a sum of $1410.00 monthly.  In April 2005, 
the appellant submitted copies of checks made payable to her 
by the veteran throughout the course of their separation.  
She showed evidence of having received a check in the amount 
of $500.00 in May 2004; $263.00 in December 2004; $230.00 in 
January 2005; and $250.00 in March 2005.

The veteran submitted evidence in June 2005 showing that he 
had provided additional support to the appellant during the 
time of their separation.  He also stated that their child 
had not resided with the appellant, but was a student in 
college.  The veteran submitted proof of additional check 
deposits in the appellant's account made in the amount of 
$100.00 in June 2005 and $500.00 in May 2005; as well as cash 
payments of $ 450.00 in July 2004 and $150.00 in May 2005; 
and a money order deposit slip for $500 in January 2005.  In 
addition, he showed that he made car payments for the 
appellant between May 2004 and June 2005; paid car insurance 
payments from April 2004 through June 2005; made rent 
payments from May 2005 through July 2005; and paid mini-
storage fees from April 2004 through June 2005.  The veteran 
also indicated that his monthly income consisted of the VA 
benefits of $2400.00 and Social Security Income of $1042.00, 
for a sum of $3, 442.00.  He provided an updated itemized 
list of his monthly expenses which were shown to total 
$3,856.00.  A review by the RO shows the actual figures were 
VA benefits of $2429.00 and Social Security Income of 
$1077.00, for a sum of $3, 506.00.  

At a hearing held in October 2005, the appellant testified 
that she and the veteran had a verbal agreement that he would 
pay her $500.00 per month in spousal support, half of her 
bills, and her car payment and insurance following their 
divorce.  She testified further that the veteran purposely 
include this in their formal separation agreement.  She did 
acknowledge however, that the veteran gave her money when 
needed, such as to help with gas or rent.  She acknowledged 
that the veteran made her car payments as well as paid the 
insurance on her vehicle.  

Based on the evidence presented, the Board finds that the 
appellant is not entitled to general apportionment under 38 
C.F.R. § 3.450 (2007).  It has been established that the time 
period in question (during which the appellant may be 
entitled to an apportionment) is from the date of claim in 
March 2004 through the date of divorce in August 2005, 
basically a seventeen- month period.  The veteran left the 
marital home in May 2004.  Over the course of their 
separation, the veteran provided financial support to the 
appellant by way of making car payments, paying the car 
insurance, providing for housing expenses, as well as making 
additional monthly payments to the appellant.  The veteran 
also submitted sufficient evidence showing that he purchased 
a car for his daughter (who was attending college) in August 
2004.  The Board finds the veteran's actions to be a 
reasonable discharge of his duty, particularly in light of 
his circumstances.  Therefore, the Board finds that no 
general apportionment of the veteran's benefits is warranted.  

The Board has considered whether a special apportionment is 
appropriate.  As noted, a special apportionment is meant to 
provide for an apportionment in situations where special 
circumstances exist which warrant giving the dependents 
additional support.  38 C.F.R. § 3.451 (2007).  In this case, 
the appellant's reported monthly income and expenses clearly 
indicate financial hardship; however, the veteran has also 
submitted credible evidence demonstrating a special 
apportionment would cause undue hardship.  He has no apparent 
income other than VA disability compensation and his Social 
Security Income.  He has shown that he has no money after 
paying his monthly expenses.  Thus, while sympathetic to the 
appellant's contentions, the Board finds that to award the 
appellant entitlement to a special apportionment of the 
veteran's disability benefits, would cause undue hardship.  
Accordingly, the Board finds that the appellant's claim must 
be denied. 


ORDER

Apportionment of the veteran's VA compensation benefits is 
denied.



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


